Citation Nr: 1517249	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-34 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for sciatica (claimed as a right hip disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to October 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2011 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared at a hearing before the undersigned in January 2015.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Bilateral Knee and Lumbar Spine

Service connection for a bilateral knee condition and for lumbar spine intervertebral disc syndrome was denied in a June 2014 rating decision.  A timely notice of disagreement was received from the Veteran with respect to these issues in July 2014.  Accordingly, the Board must remand these issues for a statement of the case (SOC).  38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41(1999).  


Sciatica

The Veteran also seeks service connection for sciatica, which was initially claimed as a right hip disability secondary to service-connected flat feet and/or impingement of peroneal tendon, right ankle.  

Review of the file shows that the RO denied service connection for a right hip condition on the basis that there was no evidence of a right hip disability.  

The Veteran, through his January 2015 testimony, has clarified that he is seeking service connection for sciatica, which he believes may be related to a lumbar spine disability or to his service-connected bilateral flat feet and/or bilateral ankle disabilities.

Private treatment records show complaints of low back pain extending into the right leg.  There are also clinical findings of right lower extremity/L5 herniated nucleus pulposus with dorminal stenosis and impingement of the nerve root.  A January 2014 VA examination report shows a diagnosis of intervertebral disc syndrome and radicular pain or other signs/symptoms of radiculopathy in the right leg with involvement of the right-side L4/L5/S1/S2/S3 nerve roots.  

The Board has remanded the issue of entitlement to service connection for a lumbar spine disability.  Based on the evidence and the Veteran's contentions, the claim of service connection for sciatica is inextricably intertwined with the pending claim of service connection for a lumbar spine disability.  Therefore, a final decision by the Board on the Veteran's claim for sciatica would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20(1998). 

Finally, the Veteran's testimony also suggests that there may be additional VA and private treatment records that are outstanding.  On remand, the file should be updated with private treatment records since April 2013 and VA medical records since June 2014.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an SOC with regard to his claims for entitlement to service connection for a lumbar spine and a bilateral knee disability.  Should the benefits sought be denied, notify the Veteran that, in order to perfect an appeal of those claims to the Board, he must timely file a substantive appeal.  

2.  Contact the Veteran and request that he identify, and authorize VA to obtain, any and all outstanding private treatment records related to his sciatica.  Obtain any identified private records dated since April 2013, to include those from Dr. Fly; and VA treatment records since June 2014.  Associate any records received with the file. 

If either the VA or private records are unavailable, the Veteran's claims file must be clearly documented to that effect and he is to be notified in accordance with 38 C.F.R. § 3.159(e). 

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the claim of service connection for sciatica.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




